Citation Nr: 1604576	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  14-16 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUES

1.  Entitlement to a compensable disability rating for bilateral inguinal hernia.

2.  Entitlement to a compensable disability rating for complete atrophy of the right testicle.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran had active service from July 1975 to July 1995. 

This matter comes before the Board of Veterans' Appeals (Board) from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified at a Travel Conference hearing before the undersigned Veterans Law Judge in December 2015.  A transcript of the proceeding is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board notes that at the December 2015 personal hearing the Veteran testified that he receives treatment for the claimed disabilities on appeal at the Dover Air Force Base Hospital in Dover, Delaware.  Unfortunately, there is no indication that the AOJ sought to obtain these records and they have not been associated with the claims file.  To ensure that there is a complete record upon which to decide the claims so that the Veteran is afforded every possible consideration the case must   be remanded to obtain treatment records from the medical health care facility associated with Dover Air Force Base in Dover, Delaware.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015).  The AOJ should also request that the Veteran identify any private treatment he receives for the service-connected bilateral inguinal hernia and complete atrophy of the right testicle.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to complete an authorization form to permit VA to request medical records from the medical health care facility associated with Dover Air Force Base in Dover, Delaware.  In addition, request updated VA treatment records dated since October 2014.  If any requested records are not available, the Veteran should   be notified of such. 
 
2.  Thereafter, the AOJ should readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




